United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Linthicum, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Scott B. Baron, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-2287
Issued: February 23, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 8, 2009 appellant filed a timely appeal of an April 16, 2009 decision of the
Office of Workers’ Compensation Programs, denying merit review of his claim. As the most
recent merit decision is dated December 18, 2008, pursuant to 20 C.F.R. § 501.3(e), the Board
does not have jurisdiction of the merits of the appeal.
ISSUE
The issue is whether the Office properly denied appellant’s April 3, 2009 application for
reconsideration pursuant to 8128(a).
FACTUAL HISTORY
On June 11, 2007 appellant filed an occupational disease claim (Form CA-2) alleging that
he sustained an emotional condition as a result of harassment and verbal abuse by a supervisor.
By decision dated December 20, 2007, the Office denied the claim, finding that no compensable
work factors had been established.

Appellant, through his representative, requested reconsideration of his claim on
September 26, 2008. Counsel argued that the alleged incidents occurred and that appellant
experienced excessive harassment from his supervisors. By decision dated December 18, 2008,
the Office denied modification of the December 20, 2007 decision. The Office again found no
compensable work factors had been established.
In a letter dated April 3, 2009, appellant requested reconsideration of the claim. He
argued that the statements from Maxine German-Hawkins, Carroll Hendrid and Dean Lamberti
were sufficient to establish a compensable work factor. According to appellant, the Office
improperly gave weight to statements by Delbert Tullius and Curtis Warner. Appellant
resubmitted the statements from Ms. German-Hawkins, Ms. Hendrid and Mr. Lamberti. In
addition, he resubmitted a May 18, 2007 report from a psychiatrist, Dr. Kevin Harrison; a
June 11, 2007 report from a psychiatrist, Dr. Richard Bacharach; and a March 24, 2008 report
from Dr. Margit Bleecker, a neurologist.
By decision dated April 16, 2009, the Office denied the request for reconsideration
without merit review of the claim.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides that the Office may review an
award for or against compensation upon application by an employee (or his or her representative)
who receives an adverse decision.1 The employee shall exercise this right through a request to
the district office. The request, along with the supporting statements and evidence, is called the
“application for reconsideration.”2
An employee (or representative) seeking reconsideration should send the application for
reconsideration to the address as instructed by the Office in the final decision. The application
for reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent evidence not previously
considered by the Office.3
A timely request for reconsideration may be granted if the Office determines that the
employee has presented evidence and/or argument that meets at least one of these standards. If
reconsideration is granted, the case is reopened and the case is reviewed on its merits. Where the
request is timely but fails to meet at least one of these standards, the Office will deny the
application for reconsideration without reopening the case for a review on the merits.4

1

5 U.S.C. § 8128(a).

2

20 C.F.R. § 10.605 (1999).

3

Id. at § 10.606(b)(2).

4

Id. at § 10.608.

2

ANALYSIS
In the April 3, 2009 application for reconsideration, appellant again expressed his
disagreement with the Office’s finding that no compensable work factors were established. He
argued that the coworker statements were sufficient to establish a compensable work factor
based on harassment or verbal abuse. The standard, however, for requiring a merit review is that
the application shows that the Office erroneously applied or interpreted a specific point of law or
advances a relevant legal argument not previously considered by the Office. Appellant did not
show that the Office erroneously applied a specific point of law. He indicated that he disagreed
with the Office’s assessment of the factual evidence, without showing an erroneous application
of a specific point of law. Moreover, appellant did not advance a new and relevant legal
argument. He cited a case involving an allegation of harassment,5 but this case only reiterated
the well-established principle that harassment may be a compensable work factor if there is
sufficient factual evidence. The reopening of a case is not required where the legal contention
has no reasonable color of validity.6 The Board finds that appellant did not show that the Office
erroneously applied or interpreted a specific point of law or advance a new and relevant legal
argument.
With respect to accompanying evidence, appellant did not submit any new evidence. The
coworker statements were all previously submitted to the record prior to the last merit decision
on December 18, 2008. The medical evidence would not be relevant until a compensable work
factor was established, and in any case the medical evidence was duplicative.7
On appeal, appellant asserts that he did present a legal contention not previously
considered, namely that the Office “misapplied facts to the law given overwhelming evidence
from unbiased witnesses that support [appellant’s] claim.” He cited the case of Charles E.
Munson8 for the proposition that the Office should have weighed the unbiased testimony of
witnesses against the biased testimony from the employing establishment. In Munson, the Board
found the claimant had not substantiated a claim for harassment, discrimination or other
compensable work factor and, in addition, the Office had properly denied merit review.9 It does
not support appellant’s argument that he had met the requirements of 20 C.F.R. § 10.606(b)(2) in
this case. In his April 3, 2009 application for reconsideration, appellant stated his disagreement

5

Paul H. Comer, Docket No. 01-730 (issued December 20, 2001). Appellant also cited Beverly Dark, Docket
No. 01-2178 (issued February 3, 2003), for the proposition that the statements show the alleged harassment was not
based solely on appellant’s perception. This case noted only that mere perceptions of harassment are not
compensable; the Board found a compensable work factor based on chronic pain from an accepted employment
injury.
6

Elaine M. Borghini, 57 ECAB 549 (2006); Annette Louis, 54 ECAB 783 (2003).

7

Although the Office considered the March 24, 2008 report from Dr. Bleecker as new evidence, it had been
submitted to the record on September 26, 2008.
8

Docket No. 02-1796 (issued February 13, 2003).

9

In Munson, the claimant made allegations of harassment and discrimination, but provided no probative
supporting evidence.

3

with the Office’s findings, without meeting any of the requirements for reopening the case for
merit review.
CONCLUSION
The Board finds that the Office properly denied appellant’s application for
reconsideration without merit review of the claim.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 16, 2009 is affirmed.
Issued: February 23, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees' Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board

4

